DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US Publication 2014/0126945; hereinafter Uchida).
With regards to claim 1, Uchida discloses a decurling device (see FIG. 2) comprising: 
a pair of decurling units (including 18, 19) configured to correct curl of a recording medium by sandwiching the recording medium ([0039]; FIG. 2); 
a switching unit (including 26) configured to switch the pair of decurling units (including 18, 19) between a first state in which a pressure contact force is relatively large (FIG. 4C; [0049-0050]) and a second state (FIG. 4A; [0047]) in which the pressure contact force is smaller than that in the first state ([0046-0050]; FIG. 3); 
a release unit (105F) configured to release a pressure contact between the pair of decurling units ([0072]); and 
a restricting unit (40) configured to restrict release of the pressure contact between the pair of decurling units when the pair of decurling units are in the first state ([0064]; FIG. 9A-B).
With regards to claim 2, Uchida discloses the decurling device according to claim 1, wherein the release unit (105F) releases the pressure contact by separating one of the pair of decurling units from the other of the pair of decurling units ([0072]; FIG. 11A-B).
With regards to claim 3, Uchida discloses the decurling device according to claim 2, wherein the one of the pair of decurling units (18) is attached to an opening and closing unit (35; [0062]) provided in an apparatus body so as to be openable and closable ([0067-0068]).
With regards to claim 4, Uchida discloses the decurling device according to claim 3, wherein the restricting unit (40) restricts opening of the opening and closing unit ([0062]; FIG. 9A-B).
With regards to claims 7-10, Uchida discloses a fixing device (105; [0039]) comprising: a fixing unit (105A) configured to fix an image on a recording medium; and the decurling device according to claims 1-4, respectively, the decurling device (105B) being configured to correct the curl of the recording medium (FIG. 2).
With regards to claims 13-16, Uchida discloses an image forming apparatus comprising: an image forming unit (102; [0032]) configured to form an image on a recording medium; a fixing unit (105A) configured to fix the image on the recording medium; and the decurling device (105B) according to claims 1-4, respectively, the decurling device being configured to correct the curl of the recording medium ([0039]).
With regards to claim 19, Uchida discloses a decurling device comprising: 
first and second decurling means (18, 19) for correcting curl of a recording medium by sandwiching the recording medium ([0039]); 
switching means (including 26) for switching the first and second decurling means (including 18, 19) between a first state in which a pressure contact force is relatively large (FIG. 4C; [0049-0050]) and a second state (FIG. 4A; [0047]) in which the pressure contact force is smaller than that in the first state ([0046-0050]; FIG. 3); 
release means (105F) for releasing a pressure contact between the first and second decurling means ([0072]); and 
restricting means (40) for restricting release of the pressure contact between the first and second decurling means when the first and second decurling means are in the first state ([0064]; FIG. 9A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US Publication 2014/0126945; hereinafter Uchida) in view Kanai et al. (US Publication 2016/0282793; hereinafter Kanai).
With regards to claim 5, Uchida teaches the decurling device according to claim 4, wherein the one of the pair of decurling units (including 18, 19) 
However, Uchida is silent regarding wherein the one of the pair of decurling units comprises a pressure contact unit disposed inside an endless belt, the pressure contact unit being configured to come into pressure contact with the other of the pair of decurling units.
Kanai teaches a decurling unit (60) comprises a pressure contact unit (63; [0056]) disposed inside an endless belt (61; [0032]; FIG. 3), the pressure contact unit being configured to come into pressure contact with the other of the pair of decurling units ([0056-0057]; FIG. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of decurling unit as taught by Uchida with another known type of decurling unit with reasonable expectation of decurling the sheet as originally intended.
With regards to claim 6, Uchida, as modified by Kanai, teaches the decurling device according to claim 5, wherein the switching unit (26; Uchida) switches the pressure contact force by rotating the one of the pair of decurling units ([0046-0050; Uchida).
With regards to claims 11-12, Uchida, as modified by Kanai, teaches a fixing device comprising: a fixing unit (105A) configured to fix an image on a recording medium; and the decurling device (105B) according to claims 5-6, respectively, the decurling device being configured to correct the curl of the recording medium ([0039]).
With regards to claims 17-18, Uchida, as modified by Kanai, teaches an image forming apparatus comprising: an image forming unit (102; [0032]) configured to form an image on a recording medium; a fixing unit (105A) configured to fix the image on the recording medium; and the decurling device (105B) according to claims 5-6, the decurling device being configured to correct the curl of the recording medium ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853